United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 4, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10621
                         Summary Calendar



LUTHER D. WILSON,

                                     Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:01-CV-1082-H
                      --------------------

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Luther D. Wilson, Texas prisoner # 810897, was convicted

after a jury trial of aggravated sexual assault and was sentenced

to life imprisonment.   He seeks a certificate of appealability

(COA) to appeal the district court’s denial of his 28 U.S.C.

§ 2254 application.

     A timely notice of appeal “is a mandatory precondition to

the exercise of appellate jurisdiction.”    Wilkens v. Johnson,

238 F.3d 328, 330 (5th Cir. 2001).   This court must examine the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-10621
                                   -2-

basis of its jurisdiction on its own motion if necessary.       Id.

Wilson did not file his notice of appeal within 30 days of the

entry of the district court’s judgment on January 6, 2004.       See

FED. R. APP. P. 4(a)(1)(A).    He asserts that he did not receive

notice of entry of judgment until April 29, 2004.    Although

Wilson filed a motion to reopen the time for filing a notice of

appeal, which the district court granted, this motion was made

more than seven days after Wilson received notice of entry of the

district court’s judgment.     Therefore, the district court lacked

authority to grant the motion to reopen, and Wilson’s appeal is

untimely.   See FED. R. APP. P. 4(a)(6); Wilkens, 238 F.3d at 332,

335-36.

     The appeal is DISMISSED for lack of jurisdiction, and the

motion for a COA is DENIED as moot.